UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6528


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GEORGE MARTIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:05-cr-00021-IMK-MJA-1)


Submitted: September 29, 2021                               Decided: September 30, 2021


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Martin appeals the district court’s order denying his counseled motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194. Upon review of the

record, we discern no abuse of discretion in the district court’s determination that Martin

did not establish extraordinary and compelling reasons warranting early release. See

United States v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing standard of review

and outlining steps for evaluating compassionate release motions), pet. for cert. filed,

No. 21-5624 (U.S. Sept. 8, 2021). Accordingly, we affirm the district court’s order. See

United States v. Martin, No. 1:05-cr-00021-IMK-MJA-1 (N.D.W. Va. Mar. 26, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2